              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
RALPH GAUDINO,

                Plaintiff,

        v.                                               Civil Action No. 18-cv-00930-TJK

SECURITAS SECURITY SERVICES
USA, INC., et al.

                Defendants.

                JOINT MOTION TO AMEND THE SCHEDULUING ORDER

        Pursuant to Local Civil Rule 7, the parties, by their counsel, jointly move for entry of the

attached order amending the current Scheduling Order (Minute Order docketed on February 5,

2019) by adding twelve weeks to each remaining deadline set forth in the order. The parties

represent to the Court that the parties’ have recently conducted a first a voluntary mediation that

did not result in resolution. The parties believe that it is in the best interests of all parties to

attempt a second dispute resolution session in the near future before having to incur the bulk of

the costs of litigation. Efforts to schedule a second session are in process and expected to be

completed soon. Accordingly, the parties jointly request that the Scheduling Order be amended

as follows:

        TASK                            CURRENT DATE                     PROPOSED NEW DATE

Plaintiff’s experts disclosed           04/26/2019                               07/19/2019

Defense experts disclosed               05/31/ 2019                              08/23/2019

Rebuttal opinions disclosed             06/21/ 2019                              09/13/2019

Close of discovery                      08/09/ 2019                              12/06/2019

Post-discovery conference               08/15/2019 at 10 am                      12/12/2019 at 10 a.m.
Jointly submitted,

RALPH GAUDINO


/s/ Joseph Cammarata
Joseph Cammarata (DC Bar #389254)
Chaikin, Sherman, Cammarata & Siegel, P.C.
1232 17th Street, N.W.
Washington, D.C. 20036
Tel.: (202) 659-8600
Fax: (202) 659-8680
joe@dc-law.net


SECURITAS SECURITY SERVICES USA, INC.


/s/ James W. Walker
James W. Walker (DC Bar #495552)
VANDEVENTER BLACK LLP
901 East Byrd Street, Ste. 1600
Richmond, VA 23219
Tel.: (804) 237-8800
Fax: (804) 237-8801
jwalker@vanblacklaw.com

MARK BAKER

/s/ Kristin L. McGough_______________________
Kristin L. McGough (DC Bar. No. 991209)
LAW OFFICE OF KRISTIN L. MCGOUGH
400 Fifth Street, N.W., Suite 350
Washington, DC 20001
Tel: (202) 681-6410
Fax: (866) 904-4117
kristin@kmcgoughlaw.com
